Order entered February 19, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00161-CV

  IN RE DESOTO SURGICARE PARTNERS, LTD., SUCCESSOR-IN-INTEREST TO
  BAYLOR SURGICARE AT DUNCANVILLE, LLC; TEXAS HEALTH VENTURES
   GROUP, LLC; AND UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
                              Relators

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-02334-L

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE